OPINION — AG — ** DUAL OFFICE HOLDING — SCHOOL BOARD — OTHER PUBLIC OFFICES ** (1) UNDER 51 O.S. 6 [51-6], A COMMISSIONER OF THE SCENIC RIVERS COMMISSION MAY: (A) NOT CONCURRENTLY HOLD THE POSITION OF SCHOOL BOARD MEMBER ; (B) NOT CONCURRENTLY HOLD THE POSITION OF TRUSTEE OF A PUBLIC TRUST ; (C) CONCURRENTLY HOLD THE POSITION OF COUNTY FREE FAIR BOARD MEMBER ; (D) CONCURRENTLY HOLD THE POSITION OF A MEMBER OF EXECUTIVE COUNCIL OF RESOURCE CONSERVATION AND DEVELOPMENT AREA. (2) THE QUESTION OF WHAT EFFECT VARIOUS CONFLICT OF INTEREST PROVISIONS HAS ON COMMISSION MEMBERS, WHO HAS VARIOUS INTERESTS ALONG OR NEAR THE AFFECTED RIVERS, IS A QUESTION OF FACT AND THEREFORE CANNOT BE ANSWERED AS A MATTER OF LAW BY A LEGAL OPINION OF THE ATTORNEY GENERAL. (CONFLICT OF INTEREST, DUAL OFFICE HOLDING, DUTIES, WATERS AND WATER RIGHTS, OFFICERS) CITE: OPINION NO. 78-171, OPINION NO. 78-163, OPINION NO. 77-179, OPINION NO. 77-154, OPINION NO. 73-114, OPINION NO. 72-256, OPINION NO. 72-140, OPINION NO. 72-132, OPINION NO. 72-127, 51 O.S. 6 [51-6], 74 O.S. 1401 [74-1401], 74 O.S. 1461 [74-1461] (HUGH A. MANNING)